Case 1:19-cv-22063-FAM Document 3-1 Entered on FLSD Docket 05/22/2019 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                                   for the Southern District of Florida
                                               CASE NO.:       19CV22063-FAM
  CLAUDIO RUBENCAYUQUEO and all                     )
  others similarly situated under 29 U.S.C.         )
  216(b),                                           )
                                                    )
                    Plaintiff,                      )
                                                    )
          vs.                                       )
                                                    )
  BLACKMAKER LLC,                                   )
  PETER CONLEY,                                     )
  ANA CONLEY,                                       )
                                                    )
                                                    )
                    Defendant.                      )
                                                    )
  _____________________________________
                          SUMMONS IN A CIVIL ACTION

  Ana Conley
  2225 N. Meridian Ave.
  Miami Beach, FL 33139

                                    A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received
  it) — or 60 days if you are the United States or a United States agency, or an officer or employee
  of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the
  plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
  Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are:
                                             J.H. Zidell, Esq.
                                              J.H. Zidell P.A.
                                         300 71ST Street, Suite 605
                                        Miami Beach, Florida 33141
         If you fail to respond, judgment by default will be entered against you for the relief demanded in
  the complaint. You also must file your answer or motion with the court.

                                                                  CLERK OF COURT


           May 22, 2019
  Date: ____________________                                      ____________________________
                                                                                             s/ Esperanza Buchhorst
